PER CURIAM:
Lorenzo Deshon Stephens appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). Our review of the record convinces us that the district court did not abuse its discretion in denying Stephens a reduction of sentence on the basis of public safety. Accordingly, we affirm for the reasons stated by the district court. United States v. Stephens, No. 3:06-cr-00281-HEH-l (E.D.Va. Jan. 9, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.